Opinion by
Mr. Justice Gordon:
It is alleged by the defendant in this issue that at the time he executed to ¥m. P. Schatz the bill of sale for the goods and other assets of the firm of P. H. Kirker & Company, Peter Schatz, the claimant agreed that no claim or demand which he then had against his son, the said ¥m. P. Schatz, should be interposed to prevent or interfere with the collection of the notes then executed by the latter to him, the defendant.
If the facts here stated are to be taken as true, then was the claimant estopped from asserting his right to the goods embraced in the present controversy, and that without regard to the integrity of the transaction between himself and his son. So, if the bill of sale of the 6th of August, 1883, was designed to hinder or delay Kirker, or any other creditor of William P. Schatz, it was, as to Kirker, wholly void and of no effect.
Undoubtedly, it was proper, for the purpose of establishing the alleged fraud, to prove that a debt or debts, owing from the son to the father, which, by arrangement between the parties, had been canceled at the time of the sale of Kirker to the former, formed part of the consideration of the alleged fraudulent transfer.
A transaction like that stated would, to say the least of it, present a very suspicious appearance, and a jury might well be justified in pronouncing it fraudulent. But it does not, by any means, follow, as assumed by the defendant’s eighth point, that if the assets assigned to Peter Schatz by his son were sufficient in value, after excluding those included in the levy which gave rise to the contention in hand, to pay the indebtedness of *336the son to the father, the verdict must, necessarily, be for the defendant. What is here stated was well ruled to be some evidence of the fraudulent intention of the parties implicated, but it amounted to nothing more than this, and the court should have so held. Other things being fair and honest, mere inadequacy of price cannot, of itself, beget even a presumption of fraud; much less is it per se fraudulent.
For this reason, whilst we regard the other assignments of error as not well taken, we feel ourselves constrained to sustain the seventh.
The judgment is reversed and a venire de novo ordered.